Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Pages 1-4, filed 10/19/2021, with respect to claims 1-16 and 21-24 have been fully considered and are persuasive.  The rejection of claims 1-16 and 23-24 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  input circuit of a flip-flop comprising:
“the first PMOS and the second PMOS share a doping region as a co-source terminal, and the first NMOs and the second NMOS share a doping region as a co-source terminal; and
a third gate strip, disposed immediately adjacent to the second gate strip, wherein the third gate strip is configured to be a co-gate terminal of a third PMOS and a third NMOS, the second PMOS and the third PMOS share a doping region as a co-drain 
Claims 2-11 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 12: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  input circuit of a flip-flop comprising:
“a first third gate strip, extending in the first direction, wherein the first third gate strip is disposed immediately adjacent to the second gate strip and configured to be a gate terminal of a third PMOS, and the second PMOS and the third PMOS share a doping region as a co-source terminal;
a second third gate strip, extending in the first direction, wherein the first third gate strip and the second third gate strip are arranged in the first direction, the second third gate strip is disposed immediately adjacent to the second gate strip and configured to be a gate terminal of the third NMOS, and the second NMOS and the third NMOS share a doping region as a co-source terminal; and
a fourth gate strip, disposed immediately adjacent to the first third gate strip and the second third gate strip, wherein the fourth gate strip is configured to be a co- gate terminal of the fourth PMOS and a fourth NMOS, the third PMOS and the
fourth PMOS share a doping region as a co-drain terminal, and the third NMOS and the fourth NMOs share a doping region as a co-drain terminal”.


Regarding claim 23: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  input circuit of a flip-flop comprising:
“a second gate strip, disposed immediately adjacent to the first gate strip, wherein the second gate strip is configured to be a co-gate terminal of the second PMOS and the second NMOS, the first PMOS and the second PMOS share a doping region as a co-source terminal, and the first NMOS and the second NMOS share a doping region as a co-source terminal; and
a third gate strip, disposed immediately adjacent to the second gate strip, wherein the third gate strip is configured to be a co-gate terminal of the third PMOS and the third NMOS, the second PMOS and the third PMOS share a doping region as a co-drain terminal, and the second NMOS and the third NMOS share a doping region as a co-drain terminal”.

Claim 24 depend from claim 23, and therefore, is allowed for the same reason as claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826